                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MIQUEL DWAYNE JOHNSON, JR.,                   :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 21-CV-1545
                                              :
JOSEPH CAMPBELL, et al.                       :
     Defendants.                              :

                                        MEMORANDUM

KENNEY, J.                                                                    JUNE 3, 2021

       Plaintiff Miquel Dwayne Johnson, Jr., a prisoner currently incarcerated at SCI-Somerset,

filed this action alleging a violation of his civil rights. Johnson has also sought leave to proceed

in forma pauperis. For the following reasons, the Court will grant the application to proceed in

forma pauperis and dismiss Johnson’s Amended Complaint for failure to state a claim pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii).

I.     FACTUAL ALLEGATIONS 1

       On March 31, 2021, Johnson commenced this civil action by filing a letter Complaint

with this Court. (See ECF No. 1.) Because the initial Complaint failed to meet the requirements

of the Federal Rules of Civil Procedure and applicable federal civil rights statutes, the Court

granted Johnson leave to amend. (See ECF No. 4.) Johnson subsequently filed an Amended

Complaint, naming Joseph Campbell and Kathleen M. Frost as Defendants. (ECF No. 6.)

       A review of the public docket reveals that Johnson was arrested on July 3, 2018, by the

Lower Pottsgrove Police Department. See Commonwealth v. Johnson, CP-48-CR-0004931-2018


1
 The following allegations are taken from Johnson’s Amended Complaint and public dockets, of
which the Court may take judicial notice. See Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256,
260 (3d Cir. 2006).
(C.P. Montgomery). Joseph Campbell is listed on the docket as the arresting police officer. Id.

Johnson pled guilty to a charge of robbery with the threat of immediate serious injury in

violation of 18 Pa. Cons. Stat. § 3701(a)(1)(ii). Id. at 2. On March 18, 2019, he was sentenced

to a minimum of eight years to a maximum of sixteen years imprisonment. Id.

         The allegations in Johnson’s Amended Complaint are quite brief. (See ECF No. 6 at 3.) 2

He contends that on July 3, 2018, “somebody violated my rights by trespassing into my home.”

(Id.) Johnson claims that “they unlawfully compensated themselves to evidence that they

couldn’t prove me guilty of by performing a meaningless search without authority from the

issuing authority they found me guilty without a conviction not an arrest.” (Id.) He further

asserts that “Joseph Campbell unlawfully compensated himself by trespassing into my home

without a warrant for evidence he couldn’t prove me guilty of.” (Id.) Johnson alleges that his

mother and stepfather witnessed the incident. (Id.) He seeks monetary damages. (Id. at 4.)

II.      STANDARD OF REVIEW

         The Court grants Johnson leave to proceed in forma pauperis because it appears that he is

incapable of paying the fees to commence this civil action. 3 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Amended Complaint if it fails

to state a claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed

by the same standard applicable to motions to dismiss under Federal Rule of Civil Procedure

12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the

Court to determine whether the complaint contains “sufficient factual matter, accepted as true, to




2
    The Court adopts that pagination supplied by the CM/ECF docketing system.
3
 However, as Johnson is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                 2
state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory statements and naked assertions will not suffice. Id.

Additionally, the Court may dismiss claims based on an affirmative defense if the affirmative

defense is obvious from the face of the complaint. See Wisniewski v. Fisher, 857 F.3d 152, 157

(3d Cir. 2017). As Johnson is proceeding pro se, the Court construes his allegations liberally.

Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       The vehicle by which federal constitutional claims may be brought in federal court is

Section 1983 of Title 42 of the United States Code, which provides in part:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988).

       The Fourth Amendment guarantees “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const.

amend. IV. Liberally construing Johnson’s Amended Complaint as this Court must do, it

appears that Johnson is attempting to bring claims based on an allegedly illegal search and

seizure stemming from an incident on July 3, 2018. (See ECF No. 6 at 3.) It is apparent from

the face of the Amended Complaint, however, that Johnson’s claims are time-barred.




                                                  3
        Federal civil rights claims under § 1983 are subject to the state statute of limitations for

personal injury actions. See Wallace v. Kato, 549 U.S. 384, 387 (2007); Moore v. Liberty Nat.

Life Ins. Co., 267 F.3d 1209, 1216 (11th Cir. 2001); Bougher v. Univ. of Pittsburgh, 882 F.2d 74,

80 (3d Cir. 1989); Carpenter v. Young, Civ. A. No. 04-927, 2005 WL 1364787, at *5 (E.D. Pa.

June 1, 2005). In Pennsylvania, that limitations period is two years. See 42 Pa. Cons. Stat. §

5524.

        A claim accrues under the relevant federal civil rights laws and Pennsylvania laws “when

a plaintiff has a complete and present cause of action, that is, when [he] can file suit and obtain

relief.” Dique v. New Jersey State Police, 603 F.3d 181, 185 (3d Cir. 2010) (quotations omitted).

In general, this means that the statute of limitations will start running at the time the plaintiff

“knew or should have known of the injury upon which his action is based.” Wisniewski, 857

F.3d at 158 (alteration omitted). The limitations period governing claims related to an allegedly

illegal search and seizure generally accrues at the time of the search and seizure because at that

time, “the plaintiff knew or should have known of the injury upon which [his] action is based.”

Sameric Corp. of Delaware, Inc. v. City of Philadelphia, 142 F.3d 582, 599 (3d Cir. 1998); see

also Woodson v. Payton, 503 F. App’x 110, 112 (3d Cir. 2012) (per curiam).

        Johnson alleges that the alleged illegal search and seizure occurred on July 3, 2018.

Johnson would have been aware of his injuries from the alleged illegal search and seizure at that

time. See Jackson v. City of Erie Police Dep’t, 570 Fed. App’x 112, 114 (3d Cir. 2014) (per

curiam) (“[T]he statute of limitations for claims of wrongful searches and seizures would have

begun to run at the time of the searches and seizures . . . .”). Thus, his claims accrued more than




                                                   4
two years before the filing of his Complaint on March 31, 2021. 4 Accordingly, any claims based

on the alleged illegal search and seizure will be dismissed as time-barred. 5 Johnson will not be

permitted to file a second amended complaint because amendment would be futile. See Vaughn

v. Markey, 813 F. App’x 832, 833 (3d Cir. 2020) (per curiam) (affirming dismissal of complaint

without leave to amend because amendment would have been futile as claims were time-barred);

Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). 6

       To the extent Johnson’s Amended Complaint presents state law claims for trespass or

conversion, those claims would also be barred by the two-year statutes of limitations. See 42 Pa.


4
 Pursuant to the prison mailbox rule, a prisoner’s complaint is considered filed at the time he or
she hands it over to prison authorities for forwarding to the Court. See Houston v. Lack, 487
U.S. 266, 276 (1988). However, the original letter Complaint was not signed or dated by
Johnson making it not possible to know the time he handed it to prison officials. (See ECF No.
1.) Thus, for purposes of calculating the timeliness of his claims, the Court will use March 31,
2021, the date the original Complaint was docketed in this case.
5
  There is no basis for tolling here because the Amended Complaint makes clear that Johnson
knew or should have known of the events giving rise to his claims and his related injuries at the
time the claims accrued and there is no suggestion that Johnson was actively mislead by a
defendant about his claim, an extraordinary circumstance prevented him from filing it timely, or
the claim was timely presented in an incorrect forum. See Lloyd v. Ocean Township Council,
No. 20-3320, 2021 WL 1608553, at *2 (3d Cir. Apr. 26, 2021) (per curiam) (explaining that
equitable tolling for federal civil rights claims “is generally appropriate where: (1) a defendant
actively misleads a plaintiff regarding a cause of action; (2) a plaintiff has been prevented from
asserting a claim as a result of other extraordinary circumstances; or (3) a plaintiff has timely
asserted her claims, but in the wrong forum”) (citing Lake v. Arnold, 232 F.3d 360, 370 n.9 (3d
Cir. 2000)).
6
  The Court further notes that Johnson fails to present any allegations in the Amended Complaint
describing how Defendant Frost was personally responsible for any alleged constitutional
violation. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (the personal
involvement of each defendant in the alleged constitutional violation is a required element and a
plaintiff must allege how each defendant was involved in the events and occurrences giving rise
to the claims). Indeed, while Johnson has listed Kathleen M. Frost as a Defendant in the
Amended Complaint, (see ECF No. 6 at 2), he simply does not mention her again.
Consequently, even if his federal claims were not barred by the statute of limitations, Johnson
has not presented a plausible constitutional violation against Defendant Frost.
                                                 5
Cons. Stat. Ann. § 5524(3), (7); see also Palmer v. City of Harrisburg, Pennsylvania, 276 F.

App’x 105, 109 (3d Cir. 2008) (per curiam) (affirming dismissal of the common law causes of

action for trespass, conversion, and intentional infliction of emotional distress as barred by two-

year statutes of limitations) (citing 42 Pa. Cons. Stat. Ann. § 5524(2), (3), (7)).

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Johnson leave to proceed in forma

pauperis and dismiss his Amended Complaint with prejudice in its entirety pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). The Court concludes that amendment of Johnson’s claims would be futile

because the time-bar defect cannot be cured. An Order follows, dismissing this case.



                                               BY THE COURT:

                                               /s/ Chad F. Kenney
                                               _________________________________________
                                               CHAD F. KENNEY, J.




                                                  6
